DETAILED ACTION
Response to Amendment
The amendment filed on 10/21/2020 has been entered.
Claims 1-26, 28, 30, 32, 34, 36 and 38 are cancelled
Claims 27, 29, 31, 33, 35, 37 and 39-53 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 27, 29, 31, 33, 35, 37, and 39-47 are rejected under 35 U.S.C. 103 as being unpatentable over Dimou et al., US 2011/0080825 in view of Chou et al., US 2009/0310563 further in view of Craig et al., US 2009/0042572.
Claims 27, 31 and 35, Dimou teaches A method for mobility management, comprising:
transmitting, by a terminal, a measurement report of the terminal to a source access network node, wherein the measurement report of the terminal is used for selection of a target access network node the terminal may handover; (serving base station receiving a signal strength measurement report from the user terminal and determining whether the serving cell's signal strength as received by the user terminal is below the predefined threshold.  If so, the serving base station determines where the user terminal is most likely to move to, and it sends to the user terminal the IDs of those cells, and sends the user context of the user terminal to those cells, Paragraph 32)
Dimou doesn’t teach receiving, by the terminal from the target access network node via the source access network node, information about at least two target cells served by the target access network node for handover, wherein the at least two target cells comprise an anchor cell and at least one target cell other than the anchor cell; accessing, by the terminal, the target access network node via the anchor cell;  and after handover, performing data communication communicating, by using carrier aggregation, by the terminal, with the at least two target cells, wherein the data communication is scheduled by signaling and comprises: uplink data communication, or downlink data communication, or uplink and downlink data communication.

Chou teaches receiving, by the terminal from the target access network node via the source access network node, information about at least two target cells served by the target access network node for handover, wherein the at least two target cells comprise an anchor cell and at least one target cell other than the anchor cell; (a mobile station (MS) communicates with its serving base station accessing, by the terminal, the target access network node via the anchor cell; (The MS then performs network reentry to the target network on the target primary carrier Paragraph 60) and 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the cell search conducted by the UE of Dimou with multicarrier handover as taught by Chou. The motivation for combining Dimou and Chou is to be able to reduce data interruption caused by scanning and handover.

Craig teaches after handover, performing data communication communicating, by using carrier aggregation, by the terminal, with the at least two target cells, (New connections are on multiple carriers with second base station, Figure 4C) wherein performing the data communication comprises:

after handover, performing uplink data communication using carrier aggregation with the at least two target cells, or

after handover, performing downlink data communication using carrier aggregation with the at least two target cells, (carriers are used for (uplink/downlink) transmission of data that is related on the physical layer,  Paragraph 78) or

after handover, performing uplink and downlink data communication using carrier aggregation with the at least two target cells.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the cell search conducted by the UE of Dimou and Chou with data communication using multiple carriers as taught by Craig. The motivation for combining Dimou, Chou and Craig is to be able to Maximizes system capacity and performance.

Claims 29, 33 and 37, Dimou teaches the measurement report of the terminal comprises measurement results of the at least two target cells. (The base station are configured to send the user context for a given user terminal to some number of the best (strongest) cells, as identified by a measurement report from that user terminal. Paragraph 80)

Claims 39, 42 and 45, Dimou doesn’t teach the at least two target cells are on different component carriers.
Chou teaches the at least two target cells are on different component carriers. (Mobile station supports RF#1 as its primary carrier and RF#2 as its secondary carrier.  Mobile station scans neighbor base stations BS91 and BS93 using the primary carrier RF#1 while scans neighbor base stations BS92 and BS94 using the secondary carrier RF#2.  Figure 9)


Claims 40, 43 and 46, Dimou doesn’t teach the different component carriers corresponds to different frequencies.
Chou teaches the different component carriers corresponds to different frequencies. (Mobile station supports RF#1 as its primary carrier and RF#2 as its secondary carrier.  The component carriers are on different frequencies.  Figure 9)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the cell search conducted by the UE of Dimou with multicarrier handover as taught by Chou. The motivation for combining Dimou and Chou is to be able to reduce data interruption caused by scanning and handover.

Claims 41, 44 and 47, Dimou doesn’t teach teaches the at least two target cells corresponds to different frequencies
Chou teaches the at least two target cells corresponds to different frequencies. (Mobile station supports RF#1 as its primary carrier and RF#2 as its secondary carrier.  The target cells are on different frequencies.  Figure 9)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the cell search conducted by the UE of Dimou with multicarrier handover as taught by Chou. The motivation for combining Dimou and Chou is to be able to reduce data interruption caused by scanning and handover.
Allowable Subject Matter
Claims 48-53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 27, 29, 31, 33, 35, 37 and 39-47 have been considered, but they are not persuasive.
Applicant’s argument reference Craig doesn’t teach after handover, performing downlink data communication using carrier aggregation with the at least two target cells is not persuasive. Craig teaches resources 24, 32 are handed over to a second base station and allocated to the user terminal which can be used for (uplink/downlink) transmission of data that is related on the physical layer. Resources 24 and 32 are target cells and resources 24 and 32 are served by the second base station (target access network node).  Therefore Craig teaches after handover, performing downlink data communication using carrier aggregation with the at least two target cells.
Applicant’s argument reference Chou’s filling data of June 9, 2009 is later than present application effective filling data is not persuasive. Chou claims priority to U.S. provisional application 61/060563 filed on June 11, 2008. Applicant contends that provisional application doesn’t teach the features in claim 27 receiving, by the terminal from the target access network node via the source access network node, information about at least two target cells served by the target access network node for handover, wherein the at least two target cells comprise an anchor cell and at least one target cell other than the anchor cell. Provisional application 61/060563, Page 15 (reproduced below), teaches a mobile station (MS) communicates with its serving base station (S-BS) over both a primary carrier (carrier #1) and a secondary carrier (carrier #2), and both serving carriers will be handed over to two 
    PNG
    media_image1.png
    852
    1160
    media_image1.png
    Greyscale

Provisional application 61/060563, Page 30 (reproduced below), also teaches For MS-initiated handover, the MS and the S-BS exchanges handover request and command messages via the primary carrier. MS synchronizing with target BS using RF#1 primary carrier (anchor) and RF#2 (secondary carrier)

    PNG
    media_image2.png
    899
    1153
    media_image2.png
    Greyscale

 Therefore Chou is entitled to its provisional filing date for the purpose of this rejection since the figures show support for the cited features in Chou.   Therefore Chou qualifies for prior art.
Applicant’s argument reference Chou doesn’t teach receiving, by the terminal from the target access network node via the source access network node, information about at least two target cells served by the target access network node for handover is not persuasive. Chou teaches a mobile station (MS) communicates with its serving base station (S-BS) over both a primary carrier (carrier #1) and a secondary carrier (carrier #2), and both serving carriers will be handed over to two target carriers of a target base station (T-BS) after the completion of the 2-to-2 carriers handover operation.  For MS-initiated handover, the MS and the S-BS exchanges handover request and command messages via the 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Akita et al. (US Publication 2008/0176566) disclose relevant handover process.
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/A. A./
Examiner, Art Unit 2472

/HASSAN KIZOU/         Supervisory Patent Examiner, Art Unit 2472